United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Portland, ME, Employer
)
___________________________________________ )
J.A., Appellant

Appearances:
Robyn G. March, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-121
Issued: September 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 16, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs hearing representative’s July 16, 2007 decision who affirmed the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issue is whether the Office properly terminated appellant’s compensation benefits
effective April 15, 2006.
FACTUAL HISTORY
On October 15, 2003 appellant, then a 41-year-old clerk, filed an occupational disease
claim alleging that she experienced pain in her shoulders, arms and neck as a result of repetitive
keying and reaching.1 She realized the disease or illness was caused or aggravated by her
1

The record reflects that appellant worked a reduced schedule since May 2003, comprised of working five to six
hours per day, five days a week.

employment on September 26, 2003. Appellant stopped work on October 15, 2003. Her treating
physician, Dr. David L. Phillips, Board-certified in occupational medicine diagnosed overuse
syndrome, myofascial pain syndrome, chronic cervical strain, chronic thoracic strain, bilateral
forearm tendinitis and bilateral shoulder pain, who recommended that appellant stay off work for
complete rest. On November 12, 2003 appellant returned to work for four hours per day with
restrictions comprised of limited use of the hands and arms and lifting restrictions up to
25 pounds. She continued to work for four hours per day with various changes in her
restrictions.
On January 13, 2004 the Office accepted appellant’s claim for myofascial pain syndrome,
cervical strain, thoracic strain, bilateral forearm tendinitis and bilateral rotator cuff syndrome.
Appellant received appropriate compensation benefits.
Appellant stopped work on July 30, 2005. In an August 18, 2005 report, Dr. Phillips
advised that appellant’s pain had lessened “since being off work.” He continued to treat
appellant and recommend that she not work.
On August 29, 2005 appellant was examined by Dr. Susan Upham, Board-certified in
occupational medicine and a fitness-for-duty physician, who noted appellant’s history of injury
and treatment and conducted a physical examination. Dr. Upham determined that appellant had
untreated hypothyroidism, depression and anxiety disorder and chronic pain syndrome of the
arms, neck and upper back since the 1980’s. She also noted that further diagnostic testing was
needed to rule out underlying bone abnormalities such as degenerative arthritis and cervical disc
disease. Dr. Upham recommended additional treatment and opined that appellant could return to
part-time work for four hours per day, gradually increasing by one hour per day each week or
every other week over a period of one to two months. She provided restrictions which included
no overhead or over the shoulder work, occasional self-paced reaching with the shoulders,
avoiding forceful grip/grasp/push/pull with arms and hands and self-pacing with the use of the
arms. Dr. Upham restricted lifting to no more than 10 pounds.
In an October 5, 2005 report, Dr. Philips indicated that appellant should remain off work
indefinitely. He indicated that appellant had tried to return to work but failed.
The Office referred appellant to Dr. Lawrence Leonard, a Board-certified orthopedic
surgeon, for a second opinion. In a report dated December 2, 2005, Dr. Leonard described
appellant’s history of injury and treatment, which included chronic neck problems prior to 1997.
He conducted an examination and noted that there was no objective evidence of any significant
musculoskeletal disease and no problem with the cervical spine, shoulder and/or evidence of
extensor tendinitis. Dr. Leonard opined that appellant did not “suffer objectively verifiable
residuals from this work-related injury.” He noted that appellant’s present symptoms were
similar to her preexisting condition. Dr. Leonard advised that there were no objective findings
and that appellant’s condition had resolved. He opined that appellant could return to work in a
position that did not require repetitive work.
On December 14, 2005 the Office issued a notice of proposed termination of
compensation, based on of Dr. Leonard’s medical opinion. It advised appellant that she had
30 days to submit additional evidence or argument.

2

On January 3, 2006 Dr. Phillips indicated that the employing establishment did not have
any light-duty work which would allow minimal use of the hands, no more than 10 minutes per
hour. He noted that appellant’s position required repetitive sorting of letters. Dr. Phillips
disagreed with Dr. Leonard that appellant could return to work and opined that she needed to
remain off work “indefinitely.” Dr. Leonard added that appellant was permanently and totally
disabled as a result of her duties with the employing establishment.
On January 12, 2006 appellant’s representative contended that Dr. Leonard’s report was
insufficient to carry the weight of the evidence. She also argued that there was an unresolved
conflict, which necessitated referral to an impartial medical examiner. On January 17, 2006 the
Office received a statement from appellant regarding her clerical duties.
On February 3, 2006 the Office referred appellant along with a statement of accepted
facts and the medical record, to Dr. John Padavano, a Board-certified orthopedic surgeon and
osteopath for an impartial medical evaluation. It noted the conflict in opinion between the
treating physician, Dr. Phillips, who opined that appellant was permanently and totally disabled
and the second opinion physician, Dr. Leonard, who opined that she was capable of working full
time.
In a February 27, 2006 report, Dr. Padavano noted appellant’s history of injury and
treatment and conducted a physical examination. He found a full cervical range of motion,
negative foraminal compression testing and normal sensation in the arms. Dr. Padavano noted
that appellant’s biceps, triceps and brachial radial reflexes were “2+/4+,” that she had no
weakness with shoulder shrug and resisted abduction or elbow and wrist flexion and extension.
Appellant had mild discomfort with palpation over the right lateral epicondyle and over the right
and left medial epicondyles. Dr. Padavano indicated that appellant had no peripheral edema to
the dorsal or volar forearms and had subluxation of both ulnar nerves with elbow flexion. He
advised that this was not associated with ulnar nerve paresthesia. Dr. Padavano stated that
appellant’s Phalen’s maneuver, Tinel’s at the wrist and cubital tunnel testing were negative. He
determined that appellant had a history of repetitive stress injuries to the arms and that her
current diagnosis included resolving repetitive stress injury to the arms and myofascial pain.
Dr. Padavano could not explain why appellant was not substantially better “given the fact that
she has been out of work since July 2005. Certainly, the majority of repetitive type injuries do
indeed improve with physical therapy, job place modification and time.” He noted that appellant
“admits to being substantially improved, however she is concerned if she return to work at the
[employing establishment] her injury will reoccur.” Dr. Padavano advised that appellant had
preexisting low back and cervical discomforts that were not work related. He noted that
appellant had received chiropractic treatment since 1991 but did not believe that continued
chiropractic treatment was warranted. Dr. Padavano also noted that appellant had a history of
upper extremity and low back discomfort, which was contrary to Dr. Phillips’ reports, which
indicated that she did not have a preexisting condition. He concluded that appellant had the
ability to return to work at the employing establishment as there were no objective findings to
preclude her return to work. He opined that appellant had reached maximum medical
improvement. Dr. Phillips completed a work capacity evaluation advising that appellant could
work eight hours per day and that she had no limitations.

3

By decision dated March 30, 2006, the Office terminated appellant’s compensation
benefits effective April 15, 2006.
The Office subsequently received additional evidence, which included copies of
previously received reports. In an April 5, 2006 report, Dr. Phillips noted that appellant was
stressed over receiving the Office’s termination decision. He indicated that appellant was
bothered by lifting, reaching, pushing, pulling and repetitive hand use. Dr. Phillips noted that
appellant would like to return to work for four hours a day, 20 hours a week, beginning on
April 15, 2006. He also indicated that he did not agree with Dr. Padavano with regard to his
belief that appellant could return to full-duty without time restrictions and opined that he
believed that “he is setting her up for further injury.”
On April 11 and November 9, 2006 appellant’s representative requested a hearing, which
was held on May 1, 2007. She submitted a summary of her work activities from April 15 to
May 6, 2006. Appellant also submitted a statement regarding her clerical duties.
On April 15, 2006 appellant returned to full duty.
Dr. Phillips continued to treat appellant and submit reports. In an April 26, 2006 report,
he noted that appellant was working full duty without restrictions but continued to have chief
complaints of bilateral shoulder pain, bilateral forearm discomfort, as well as upper back and
neck pain and difficulty lifting, reaching pushing and pulling. In a November 22, 2006 report,
Dr. Phillips noted that appellant wanted to work within her capacity; however, she was out of
work as there was “no work within her work capacity.” He noted that appellant’s return to work
on April 15, 2006 had caused a “significant reaggravation of her neck, upper back and bilateral
upper extremity medical conditions.…” Dr. Phillips also indicated that he disagreed with the
findings of Dr. Padavano regarding whether appellant had any objective findings and explained
that she had “objective clinical findings consistent with the medical conditions then and she
continues to have those findings today.” He continued to treat appellant and submit reports. The
Office also received physical therapy reports.
By letter dated May 22, 2007, appellant’s representative alleged that the report of the
impartial medical examiner did not resolve the medical conflict. He enclosed the May 7, 2007
report of Dr. Phillips, who repeated his previous diagnoses and alleged that appellant continued
to suffer from these conditions. He explained that appellant had not completely recovered from
her occupational injuries “due to the extent and severity of the injuries....” Dr. Phillips noted that
greater than “20 percent of patients go on to develop chronic pain.” He advised that appellant
also developed anxiety and depression as a result of her occupational injuries which required
ongoing medication and treatment. Furthermore, Dr. Phillips repeated his previous disagreement
with Dr. Padavano and noted that appellant continued to suffer residuals from her accepted
condition. He also opined that if appellant returned to work in a repetitive type job, she would
suffer further damage. Appellant also provided a statement related to Dr. Upham’s August 29,
2005 report and alleged that Dr. Upham improperly sought to link her current condition on her
hypothyroidism. She also denied that she had long-term and regular chiropractic treatment, but
rather alleged that it was sporadic. Appellant also advised that Dr. Upham misrepresented her
use of Lexapro and denied any previous history of depression or anxiety before 2005 and that she
was “fine ever since.” In a letter dated May 31, 2007, Nancy Emerson, an employing

4

establishment injury compensation specialist, refuted appellant’s allegations. On June 12, 2007
appellant responded to the employing establishment.
By decision dated July 16, 2007, the Office hearing representative affirmed the Office’s
March 30, 2006 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
Furthermore, the Federal Employees’ Compensation Act4 provides that if there is
disagreement between the physician making the examination for the Office and the employee’s
physician, the Office shall appoint a third physician who shall make an examination.5 In cases
where the Office has referred appellant to an impartial medical examiner to resolve a conflict in
the medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Office determined that a conflict of medical opinion existed regarding the nature and
extent of any ongoing residuals from the accepted work injuries of myofascial pain syndrome,
cervical strain, thoracic strain, bilateral forearm tendinitis and bilateral rotator cuff syndrome
based on the opinions of Dr. Phillips, appellant’s physician, who supported ongoing
employment-related conditions and disability and Dr. Leonard, a second opinion physician, who
opined that the employment-related conditions had resolved and that appellant could return to
nonrepetitive work. Therefore, the Office properly referred appellant to Dr. Padavano, a Boardcertified orthopedic surgeon, for an impartial medical examination to resolve the conflict.
In his February 27, 2006 report, Dr. Padavano noted appellant’s history of injury and
treatment and conducted a physical examination and indicated that appellant had full cervical
range of motion, negative foraminal compression testing, normal sensation in the upper
extremities and no weakness with shoulder shrug, resisted abduction, elbow flexion and
extension. He also determined that appellant had a history of repetitive stress injuries to the
upper extremities and diagnosed repetitive stress injury and myofascial pain. While
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

5 U.S.C. §§ 8101-8193, 8123(a).

5

5 U.S.C. § 8123(a); Shirley. Steib, 46 ECAB 309, 317 (1994).

6

Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

Dr. Padavano provided an opinion that appellant had the ability to return to work at the
employing establishment as he could find no objective findings, he also opined that he could not
explain why appellant was not substantially better with regard to her accepted conditions “given
the fact that she has been out of work since July 2005.” He did not provide a fully rationalized
opinion specifically addressing whether appellant’s accepted conditions had resolved. Rather,
Dr. Padavano characterized her myofascial pain condition as resolving, indicating that it limited
her capacity for none. The Board has held that medical opinion that is not fortified by rationale
is of diminished probative value.7 Dr. Padavano stated that appellant’s accepted condition of
myofascial pain. Consequently, his report does not support that all residuals of appellant’s
accepted conditions have resolved.
The Board finds that Dr. Padavano’s opinion is not entitled to special weight as his
opinion was insufficiently rationalized to resolve the conflict of medical opinion. Thus, the
Office improperly relied upon his reports in finding that appellant’s employment-related
conditions had resolved. Accordingly, it did not meet its burden of proof to justify termination
of all benefits.
CONCLUSION
The Board finds that the Office did not properly terminate appellant’s benefits effective
April 15, 2006.

7

Cecilia M. Corley, 56 ECAB 662 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

